Mr. Justice HerítÁNdez,
after making the above statement of facts, delivered the following opinion of the court:
All the findings of fact and conclusions of law hereinbefore set forth are substantially accepted.
Costs should be taxed against the party who loses his case on all points, according to section 63 of General Order No. 118, of August 15, 1899.
We adjudge that we should affirm, and do affirm, the judgment appealed from, rendered by the District Court of San Juan on August 28, 1902, with costs of the proceedings on appeal taxed against the appellant, José Pórtela Silva.
Chief Justice Quiñones, and Justices Figueras and Mac-Leary concurred.
Mr. Justice Sulzbacher did not sit at the hearing of this case.